 



Exhibit 10.3
SUBORDINATED NOTE

      $2,533,614.53   Franklin, Tennessee
Dated as of October 1, 2006

     FOR VALUE RECEIVED, Advocat Inc., a Delaware corporation, with an address
of 1621 Galleria Boulevard, Brentwood, TN 37027 (“Borrower”), hereby promises to
pay to Omega Healthcare Investors, Inc., a Maryland corporation with an address
of 9690 Deereco Road, Suite 100, Timonium, MD 21093 (“Payee”), or to order, the
principal sum of Two Million Five Hundred Thirty Three Thousand Six Hundred
Fourteen Dollars and Fifty Three Cents ($2,533,614.53), and to pay interest from
the date hereof on the unpaid principal amount hereof at a rate of interest at
all times equal to seven percent (7%) per annum, which interest shall be accrued
quarterly. Accrued interest shall be payable (subject to Section 2) in cash
quarterly beginning on December 31, 2006 and continuing on the last day of each
quarter thereafter. To the extent accrued interest is not paid quarterly, it
shall be compounded quarterly. Interest will be computed on the basis of a
360-day year of twelve 30-day months. The quarterly interest payments shall be
made on March 31, June 30, September 30 and December 31. Borrower may pre-pay
this Note in part or in full at any time without penalty. All payments of
principal and interest shall be in lawful money of the United States, and shall
be made by wire transfer of immediately available funds to Payee or to such
other account as is designated by Payee in writing to Borrower. All outstanding
principal and accrued interest shall be due and payable (subject to Section 2)
in full on September 30, 2007 (the “Maturity Date”).
     1. Intentionally omitted.
     2. (a) Payment of this Note shall be subordinated in right of payment and
distribution of the assets of Borrower (including without limitation, any
distribution of the assets of Borrower to its creditors in any insolvency,
bankruptcy, reorganization or similar proceeding with respect to Borrower) to
all Senior Indebtedness (as defined below); provided, that Borrower may make
regular quarterly payments of interest due on this Note as provided in the
preceding paragraph and payment of principal upon maturity (“Permitted
Payments”), unless (i) a Default (as defined in any such Senior Indebtedness)
has occurred or (ii) an event or condition which with the passage of time or
giving of notice, or both, could become a Default has occurred and is continuing
(collectively, the “Default Restrictions”). For purposes of this Note, “Senior
Indebtedness” shall mean the principal, premium, if any, and unpaid interest
(including interest accruing on or after the filing of any petition in
bankruptcy or for reorganization relating to the Company whether or not a claim
for post-filing interest is allowed in such proceeding), fees, charges,
expenses, reimbursement and indemnification obligations, and all other amounts
payable under or with respect of (i) any indebtedness of the Company (excluding
this Note and indebtedness by its terms expressly ranking subordinate to or pari
passu with this Note, herein, the “Subordinated Indebtedness”) for money
borrowed, whether or not evidenced by debentures, notes or similar instruments,
issued, incurred, or assumed by the Company and whether outstanding on the dates
of this Note or hereafter created or incurred; and (ii) all indebtedness and
other obligations guaranteed by the Company, or the payment and performance of
which is secured by a lien on property or assets of the Company.

 



--------------------------------------------------------------------------------



 



     (b) Borrower shall notify Payee in writing before or at the time an
interest payment is due if a Default Restriction has occurred. If Payee receives
any cash payment on account of principal or of interest on this Note in
violation of these subordination provisions, Payee shall receive the same as
trustee for the holders of the Senior Indebtedness and will pay or deliver the
same to such holders immediately and Payee hereby assigns to such holders all
rights of Payee to any such payments and Payee shall execute such agreements as
may be reasonably required to effectuate this assignment. Any amounts so paid to
the holders of the Senior Indebtedness shall be deemed not to have been paid by
Borrower, or received by Payee, under this Note. If any event or condition which
is the subject of a Default Restriction shall be cured or waived in writing by
the holders of the Senior Indebtedness, within the applicable grace period, if
any, provided in the Senior Indebtedness, Borrower shall resume payments of
interest (including any past due interest) on this Note and may pay the
principal of this Note, according to the terms set forth herein, subject to
future application of the Default Restrictions. Payee acknowledges that this is
a continuing agreement of subordination, and the Borrower and its senior lenders
may amend, modify or extend, and such lenders may grant waivers under the
provisions of any such Senior Indebtedness without approval of or notice to
Payee.
     (c) Until the Senior Indebtedness is paid in full, Payee shall not
(a) initiate or participate with others in any suit, action or proceeding
against Borrower to enforce payment or collect all or part of the indebtedness
under this Note, (b) accelerate the maturity of or increase the principal of or
amend the subordination provisions of this Note, (c) increase the interest rate
on this Note, or (d) exercise any right of setoff with respect to, or take any
security from Borrower for, this Note. Except to the extent expressly provided
in this Note, nothing contained herein shall impair, between Borrower and Payee,
the obligations of Borrower to make payments of principal of or interest on this
Note to Payee as and when the same shall become due and payable in accordance
with the terms hereof.
     (d) The holder of this Note by his acceptance hereof acknowledges and
agrees that the foregoing subordination provisions are, and are intended to be,
an inducement and a consideration to each holder of Senior Indebtedness, whether
such Senior Indebtedness was created or acquired before or after the issuance of
this Note, and each holder of Senior Indebtedness shall be deemed conclusively
to have relied upon such subordination provisions in acquiring and continuing to
hold such Senior Indebtedness.
     3. This Note is secured by all guaranties, security interests, liens,
assignments and encumbrances granted concurrently herewith, and granted
previously or from time to time hereafter by Borrower or any of Borrower’s
affiliates to Payee, or any of Payee’s affiliates, including, but not limited
to, the security interests granted by Diversicare Leasing Corp., a Delaware
corporation (“Lessee”), to Sterling Acquisition Corp., a Kentucky corporation
(“Lessor”), in connection with the Consolidated Amended and Restated Master
Lease between Lessor and Lessee dated as of November 8, 2000, as amended by a
First Amendment to Consolidated Amended and Restated Master Lease dated as of
September 30, 2001, a Second Amendment to Consolidated Amended and Restated
Master Lease dated as of June 15, 2005, and a Third Amendment to Consolidated
Amended and Restated Master Lease dated as of the date of this Note (as amended,
the “Master Lease”), and the Restructuring, Stock Issuance and Subscription
Agreement among Borrower, Payee, Lessee and Lessor dated as of the date of this
Note (the “Restructuring Agreement”) (collectively, the “Security Documents”).
Reference is

2



--------------------------------------------------------------------------------



 



hereby made to the Security Documents for additional terms and conditions
concerning this Note.
     4. The occurrence of any of the following shall constitute a “Default”
under this Note: (i) the Borrower fails to pay when due, whether by acceleration
or otherwise, any Principal or interest payable under this Note and such failure
is not cured within a period of five (5) days after notice thereof from Omega
provided that Borrower shall be entitled to such notice and may avail itself of
such cure period no more than two (2) times in any calendar year; (ii) the
Borrower fails to perform any other obligation under this Note and such failure
is not cured within a period of thirty (30) days after notice thereof from
Omega; (iii) an Event of Default under the Master Lease which is not cured
during any applicable cure period; or (iii) an Event of Default under any of the
Security Documents which is not cured during any applicable cure period.
     5. If a Default has occurred and is continuing, Payee may (subject to the
limitations set forth in Section 2 of this Note) without demand of performance
and without other notice declare the unpaid principal of and interest on this
Note to be immediately due and payable, whereupon the same shall be due and
payable without presentation, demand, protest or notice of any kind (except as
specifically required in Section 4 of this Note), all of which are expressly
waived. Payee may proceed to protect and enforce Payee’s rights either by suit
in equity and/or by action at law, whether for specific performance, or proceed
to enforce any other legal or equitable right as a holder of this Note. All
remedies of Payee provided herein are cumulative and concurrent and may be
exercised independently, successively or together against Borrower at the sole
discretion of Payee, shall not be exhausted by any exercise thereof, and may be
exercised as often as occasion therefor may occur, and shall not be construed to
be waived or released by Payee’s delay in exercising, or failure to exercise,
them or any of them at any time it may be entitled to do so.
     6. All notices, requests and other communications hereunder shall be made
in the manner set forth in the Restructuring Agreement.
     7. Borrower waives presentment for payment, demand, notice of nonpayment,
notice of protest and protest of this Note, and all other notices in connection
with the delivery, acceptance, performance, default (except as expressly
provided herein) or enforcement of the payment of this Note and agrees that the
liability of Borrower shall not be in any manner affected by any indulgence,
extension of time, renewal, waiver or modification granted or consented to by
Payee.
     8. Acceptance by Payee of any payment in an amount less than the amount
then due shall be deemed an acceptance on account only, and Payee’s acceptance
of any such partial payment shall not constitute a waiver of Payee’s right to
receive the entire amount due. Upon any Default, neither the failure of the
Payee to promptly exercise its right to declare the outstanding principal and
accrued unpaid interest hereunder to be immediately due and payable, nor the
failure of Payee to demand strict performance of any other obligation of
Borrower or any other person who may be liable hereunder, shall constitute a
waiver of any such rights, nor a waiver of such rights in connection with any
future default on the part of Borrower or any other person who may be liable
under this Note.

3



--------------------------------------------------------------------------------



 



     9. Payee shall not by any act of omission or commission be deemed to have
waived any of its rights or remedies hereunder unless such waiver be in writing
and signed by Payee, and then only to the extent specifically set forth therein;
a waiver of one event shall not be construed as continuing or as a bar or waiver
of such right or remedy on a subsequent event.
     10. Unless a Default has occurred and not been fully cured, all payments
received by Payee under this Note shall be applied, subject to the limitations
set forth in Section 2 of this Note, first against interest which has accrued
and not been paid, and second to principal, with the balance applied against
principal and any other amounts which may be owing to Payee under this Note.
Following the occurrence of a Default, and until such Default is fully cured,
Payee may apply, subject to the limitations set forth in Section 2 of this Note,
any payment which it receives, whether directly from the Borrower or as a
consequence of realizing upon any security which it holds, in its sole and
absolute discretion, to any amount owing to it under this Note or the Security
Documents.
     11. The Borrower shall pay to Payee, immediately upon demand, any and all
taxes (including, but not limited to, state franchise taxes) assessed against
Payee by reason of its holding of this Note and the receipt by it of interest
payments hereunder (other than income taxes assessed by the United States, or by
any foreign government or political subdivision thereof having jurisdiction over
the Payee on such interest payments), and any and all other sums and charges
that may at any time become due and payable under the Security Agreements.
     12. The Borrower, and any other person who may be liable hereunder in any
capacity, agree to pay all costs of collection and any litigation, including
attorney fees (including any appeals relating to such enforcement or collection
proceedings), in case the principal of the Note or any payment of interest
thereon is not paid as it becomes due, or in case it becomes necessary to
protect the security for this Note, whether suit is brought or not.
     13. All payments by the Borrower shall be paid in full without setoff or
counterclaim and without reduction for and free from any and all taxes, levies,
imposts, duties, fees, charges, deductions or withholdings of any type or nature
imposed by any government or any political subdivision or taxing authority
thereof.
     14. IT IS SPECIFICALLY AGREED THAT TIME IS OF THE ESSENCE OF THIS NOTE.
     15. All agreements between the Borrower, and any other party liable for the
payment of the indebtedness evidenced by this Note, and Payee, or any subsequent
holder of this Note, whether now existing or hereafter arising and whether
written or oral, are hereby limited so that in no contingency, whether by reason
of demand or acceleration of the maturity of this Note or otherwise, shall the
interest contracted for, charged, received, paid or agreed to be paid to the
holder of this Note exceed the maximum amount permissible under applicable law.
If, from any circumstance whatsoever, interest would otherwise be payable to the
holder of this Note in excess of the maximum lawful amount, the interest payable
to the holder of this Note shall be reduced to the maximum amount permitted by
applicable law; and if from any circumstance the holder of this Note shall ever
receive anything of value deemed interest by applicable law in excess of the
maximum lawful amount, an amount equal to any excessive interest shall be

4



--------------------------------------------------------------------------------



 



applied to the reduction of the principal of this Note and not to the payment of
interest, or if such excessive interest exceeds the unpaid balance of the
principal of this Note, such excess shall be refunded to the Borrower or to
another party, or parties, liable for the payment of the indebtedness evidenced
by this Note, as applicable. All interest paid or agreed to be paid to the
holder of this Note shall, to the extent permitted by applicable law, be
amortized, prorated, allocated and spread through the full period of this Note
(including the period of any renewal or extension hereof) until payment in full
of the principal so that the interest for such full period shall not exceed the
maximum permitted by applicable law. This Section 15 shall control all
agreements between the Borrower and the holder of this Note.
     16. If any provision hereof is found by a court of competent jurisdiction
to be prohibited or unenforceable, it shall be ineffective only to the extent of
such prohibition or unenforceability, and such prohibition or unenforceability
shall not invalidate the balance of such provision to the extent it is not
prohibited or unenforceable, nor invalidate the other provisions hereof, all of
which shall be liberally construed in favor of Payee in order to effect the
provisions of this Note.
     17. This Note shall be governed by and construed in accordance with the
internal substantive laws of the State of Delaware, without regard to any
conflict of laws rule or principle that would result in the application of the
domestic substantive law of any other jurisdiction.
Signature on following page.

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Borrower has caused this Subordinated Note to be
executed and delivered by its proper and duly authorized officer the day and
year written above.

                  ADVOCAT INC.      
 
  By:   /s/ William R. Council, III    
 
  Name:  
 
William R. Council, III    
 
  Title:   President and CEO    

          AGREED TO AND ACCEPTED BY PAYEE;    
 
        OMEGA HEALTHCARE INVESTORS, INC.    
 
       
By:
Name:
  /s/ Taylor Picket
 
Taylor Picket    
Title:
  Chief Executive Officer    

6